DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2020, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5 and 7-20, claims 1 and 16 recite that the first component is a fusible thermoplastic material, and the reinforcing yarns arranged alongside one another are 
Regarding claim 5, the claim recites that the core of the threads consists of “the” polyester.  Claim 5 is dependent from claims 1 and 4, which do not recite the core comprising “a” polyester.  Therefore, the recitation of “the polyester” lacks proper antecedent basis in the claims.
Similarly, claim 20 recites that the second component of the threads consists of “the” polyester.  Claim 20 is dependent from claims 16 and 19, which do not recite the second component comprising “a” polyester.  Therefore, the recitation of “the polyester” lacks proper antecedent basis in the claims.
Regarding claims 8-10, claim 8 recites that the nonwoven comprises two polymer components, where a second polymer component has a lower melting point than a first polymer component.  Claim 8 is dependent from claim 1, which recites the transverse threads having a first component and a second component.  It is unclear if the recitation of a first and a second polymer component in claim 8 is solely directed to the polymer components of the nonwoven or the components of the transverse threads of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0180514 to Baudonnel in view of USPN 6,995,099 to Nishimura and USPN 3,700,544 to Matsui.
Regarding claims 1-5, 7-13 and 15-20, Baudonnel teaches a unidirectional strengthening composite based on thread laps, the thread laps consisting of a first lap of mutually parallel strengthening threads, a second lap of bonding threads composed of a fibrous core coated with a thermoplastic and running transversely to the threads of the first lap, the strengthening threads being bonded, at least locally, to the bonding threads of the second lap by fusion of the thermoplastic (Baudonnel, Abstract, Figures 1-7).  Baudonnel teaches that the strengthening threads may comprise aramide, glass or carbon threads in a preferably multifilamentous form (Id., paragraph 0032).  Baudonnel teaches passing the laps through a heating zone with a calendering action so as to melt the coating on the bonding threads and thereby bond the lap threads together in order to impart cohesion between the laps and provide the composite with 
Regarding the bonding or transverse threads, Baudonnel teaches that the coated bonding threads have a titer of between 30 and 600 tex, wherein the thermoplastic coating may be a polyamide (Baudonnel, paragraphs 0033, 0034).  Baudonnel teaches that the bonding threads are distributed in uniformly spaced groups of two, three or four threads, the spacing that exists between each bonding thread or group of bonding threads having a pitch, preferably a uniform pitch, advantageously of between 1 and 10 cm (Id., paragraph 0026).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the unidirectional strengthening composite of Baudonnel, and adjusting and varying the titer of the bonding threads and the spacing of the bonding threads, such as within the claimed ranges, motivated by the desire of forming a conventional strengthening composite based on the totality of the teachings of Baudonnel.
Baudonnel does not appear to teach the claimed nonwoven and the claimed composition of the transverse threads.  
Regarding the claimed nonwoven, Nishimura teaches a composite reinforcing fiber base material formed by integrating a fiber reinforcing material and a non-woven fabric, and having excellent shaping ability, impact resistance after molding, and excellent reliability and cost (Nishimura, Abstract, column 21 lines 31-45).  Nishimura teaches that the non-woven fabric is laminated on at least one side of the fiber reinforcing material, wherein the non-woven fabric is integrated with the reinforcing material by a pressure sensitive adhesive (Id., column 2 lines 32-53).  Nishimura teaches that the reinforcing material is composed of reinforcing yarns in a sheet form, such a uni-directional sheet (Id., column 3 line 63 to column 4 line 25).  Nishimura 2 (Id., column 6 lines 16-26), wherein low-melting point fibers are added to the fibers which constitute the non-woven fabric (Id., column 8 lines 12-26).  Nishimura teaches that the low-melting point fibers may comprise conjugate fibers, wherein the low-melting point sheath has a melting point of about 60 to 160°C, and the core is nylon and has a melting point of preferably 200 to 300°C (Id., column 8 lines 12-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the unidirectional strengthening composite of Baudonnel, and adhesively laminating a non-woven fabric having a composition and properties, such as claimed, to the reinforcing yarns, as taught by Nishimura, motivated by the desire of forming a conventional composite reinforcing fiber material having predictably excellent shaping ability and impact resistance after molding.
	Regarding the claimed composition of the transverse threads, Baudonnel teaches that the coated bonding threads comprise fibrous core and a thermoplastic coating, wherein the core is made of a material selected from aramide and high performance synthetics, and that the thermoplastic coating may be a polyamide (Baudonnel, paragraphs 0033, 0034).  Baudonnel teaches that the threads are generally stiffer (Id., paragraph 0033).  Additionally, Matsui teaches composite sheath-core filaments having improved flexural rigidity (Matsui, column 1 lines 12-18).  Matsui teaches that polymers having a large modulus of elasticity suitable for the core include aromatic polyesters such as polyethylene terephthalate and aromatic polyamides (Id., 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the unidirectional strengthening composite of the prior art combination, and substituting the aramide or high performance synthetic core of Baudonnel with polyester, as taught by Matsui, motivated by the desire of forming a conventional strengthening composite comprising a bicomponent filament composition known in the art as being functionally equivalent and predictably suitable for use where improved flexural rigidity is desired.
Regarding the claimed melting points of the transverse threads, since the temperatures are raised to around 160 to 230°C and since Baudonnel teaches a similar polyamide as claimed, it is reasonable for one of ordinary skill to expect that the melting temperature of the polyamide is within the claimed range.  Additionally, Matsui suggests that the core comprises a polymer having a melting point of 260°C (see for example Matsui, Example 3).  Therefore, it is reasonable for one of ordinary skill to expect that the core of the conjugate fiber of the prior art combination has melting point, such as about 260°C.
	Regarding the claimed melting points of the first components and second components of the nonwoven, as set forth above, the prior art combination teaches substantially similar components and melting points as claimed.  Alternatively, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the unidirectional strengthening composite of the prior art combination, and adjusting and varying the composition of the polymer components in the nonwoven and the threads to vary the melting points, motivated by the desire of forming a conventional composite having a controlled amount of melt bonding suitable for the intended application.
	Regarding claims 11 and 12, Baudonnel teaches that an anti-tear thermoplastic polymer based on polyethylene terephthalate can be deposited over at least one of the faces on the surface of the strengthening threads so as to at least partially cover the strengthening threads and strengthening the cohesion of the composite to improve its handling (Baudonnel, paragraph 0041).  Although Baudonnel does not appear to teach the melting point, Nishimura teaches a modified polyester has a melting point of about 60 to 160°C (Nishimura, column 8 lines 43-58).  Therefore, it is reasonable for one of ordinary skill to expect that the thermoplastic polymer of Baudonnel has a similar melting point as the polyester set forth in Nishimura.
	Regarding claim 15, since the prior art combination teaches a substantially similar structure and composition as claimed, the invention of the prior art combination appears capable of use as a fiber preform.  Such a conclusion is further supported by Nishimura, which teaches that a reinforcing fiber base material is suitable for use as a fiber preform (Nishimura, column 2 lines 21-67).
	
 since the temperatures are raised to around 160 to 230°C and since Baudonnel teaches a similar polyamide as claimed, it is reasonable for one of ordinary skill to expect that the melting temperature of the polyamide is within the claimed range.  Additionally, Matsui suggests that the core comprises a polymer having a melting point of 260°C (see for example Matsui, Example 3).  Therefore, it is reasonable for one of ordinary skill to expect that the core of the conjugate fiber of the prior art combination has melting point, such as about 260°C.

Claims 12 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baudonnel in view of Nishimura, as applied to claims 1-5, 7-13 and 15-20 above, and further in view of US Pub. No. 2010/0285265 to Shinoda.
Regarding claim 12, as set forth above, the melt temperature of the binder material appears to be obvious in view of the prior art combination.  Alternatively, Shinoda teaches a fiber-reinforced resin composite having a shape curved along a longitudinal direction, wherein the circumferential direction of the curved shape is determined as a reference direction, and all reinforcing fibers are arranged in the reference direction such that the properties in the circumferential direction can be improved (Shinoda, paragraph 0007), such as strength or stiffness in a direction of radius of curvature or torsional stiffness (Id., paragraph 0037).  Shinoda teaches that a plurality of reinforcing fiber yarns are arranged in parallel to a direction along a circumferential direction of the curved shape, and auxiliary weft yarns are arranged in directions crossing the plurality of reinforcing yarns (Id., paragraph 0009).  Shinoda teaches that the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the unidirectional strengthening composite of the prior art combination, wherein powder thermoplastic resin has a glass transition temperature and therefore a melt temperature, such as within the claimed range, as suggested by Shinoda, motivated by the desire of forming a conventional composite reinforcing fiber material which can be applied to stabilize the shape of the composite.
Regarding claim 14, the prior art combination does not appear to teach curving the yarns as claimed. However, Shinoda teaches a fiber-reinforced resin composite having a shape curved along a longitudinal direction, wherein the circumferential direction of the curved shape is determined as a reference direction, and all reinforcing fibers are arranged in the reference direction such that the properties in the circumferential direction can be improved (Shinoda, paragraph 0007), such as strength or stiffness in a direction of radius of curvature or torsional 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the unidirectional strengthening composite of the prior art combination, wherein the composite has a shape curved along a longitudinal direction while maintaining the reinforcing fiber yarns in parallel and having a common center of curvature, as taught and suggested by Shinoda, motivated by the desire of forming a conventional composite reinforcing fiber material which can be pre-formed and formed into a predetermined shape while improving properties in the circumferential direction.

Response to Arguments
Applicants’ arguments filed October 6, 2020, have been fully considered but they are not persuasive.  Applicants argue that nothing in the evidence of record provides any suggestion as 
Applicants argue that the claimed textile substrate is distinguishable over the art by achieving a good drapeability and fixability of the substrate layers in the fiber preform, in that it can be used to produce parts with high mechanical strength and high impact strength, and that despite the thin transverse threads, a good stability against shifting of the reinforcing fibers can be achieved.  Examiner respectfully disagrees. As set forth above, the prior art combination teaches a substantially similar structure and composition as claimed.  Applicants have not established to the contrary.
Additionally, regarding good drapeability and fixability to produce parts with high mechanical strength and high impact strength, Applicants are arguing features which are not claimed.  Therefore, it is unclear to what extent the claimed invention comprises the aforementioned properties, and to what extent the invention of prior art combination lacks such properties.
Additionally, although Applicants argue that features of the claims achieve unexpectedly superior characteristics and results, Applicants have not established any claimed features which are either unexpected or superior.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/            Primary Examiner, Art Unit 1786